Citation Nr: 1520787	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-28 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs (VA) education benefits, in an amount of $4,331.43, to include the question of whether the debt was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel

INTRODUCTION

The record indicates that the Veteran served on active duty from January 2002 to June 2007.  The evidence reflects that the Veteran reentered military service in the Army in August 2007 and is currently on active duty.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a January 2012 decision by the Committee on Waivers and Compromises (COWC) at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's request for waiver of the recovery of an overpayment of education benefits, in the calculated amount of $4,331.31.  In July 2012, the COWC confirmed its denial of the claim for a waiver of the overpayment.  

On April 8, 2014, the Veteran appeared at the Muskogee RO and testified at a videoconference hearing before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing has been associated with the Virtual VA file.  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  A review of the Virtual VA claims file reveals a February 2011 notice from the Debt Management Center.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

In the case at hand, the overpayment in the amount of $4,331.43 was created as a result of the fact that the Veteran received higher Veteran payment rate while on active duty from August 30, 2007.  

Preliminary review of the claims file indicates that the Veteran's application for educational benefits (VA Form 22-1990) was received in March 2007; it was reported that the Veteran expected to separate from the Air Force in June 2007.  In November 2007, the VA received an enrollment certificate from the Veteran's school indicating that he was enrolled in six credit hours in pursuit of an undergraduate degree in Political Science.  The Veteran was subsequently awarded educational benefits for 6 credit hours for the term from December 3, 2007 to January 25, 2008.  Similarly, enrollment certificates were received for the periods from December 1, 2008 to January 25, 2009, from August 3, 2009 to September 27, 2009, from May 3, 2010 to June 27, 2010, and from January 3, 2011 to February 27, 2011.  The Veteran was awarded educational benefits for each of the above cited periods of enrollment.  

However, the record indicates that, in October 2011, VA learned from the Department of Defense that the Veteran was on active duty beginning August 30, 2007.  Therefore, in October 2011, VA adjusted the Veteran's educational award to reflect a change in the number of credit hours in which he was enrolled, beginning December 3, 2007.  The adjustment of the award resulted in an overpayment of educational benefits in the amount of $4,331.43.  

In the January 2012 decision on appeal, the Committee denied the Veteran's request for a waiver, finding that recovery would not be against the principles of equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963 (2014).  

The Veteran argued that it was VA's failure to provide proper notification and request the information necessary in a timely manner that resulted in the creation of the overpayment.  The Veteran indicated that, at no time was he made aware that his reentry into the military had an impact on his tuition reimbursement.  The Veteran related that the only distinction he was aware of was the difference between half time and full time attendance in college courses.  The Veteran maintained that had it been brought to his attention that he was being overpaid, he would have immediately modified his school schedule as not to incur a debt.  The Veteran noted that, after approving his benefits, VA made no indication that he needed to disclose his military status.  He was completely unaware of the fact that his transition between the services was a factor that would dramatically alter his benefits.  

In a statement in lieu of the substantive appeal, dated in August 2013, the Veteran contended that the overpayment at issue was created as a result of administrative error on the part of the VA.  The Veteran maintained that the VA should have known that he was on active duty, and informed him of the impact of his active duty status on his educational benefits.  The Veteran indicated that had he been aware of the impact of his reentry on his tuition reimbursement, he would have modified his school schedule as to not incur a debt.  

At his personal hearing in April 2014, the Veteran maintained that the VA was aware that he was on active duty while he was enrolled in school; he added that he always provided information for verification whenever it was requested.  The Veteran related that the money he received from VA was only for tuition; he never received funds in excess of the tuition payment.  The Veteran further maintained that while he went back on active duty in August 2007, he was not informed of the overpayment until 2012; he would not have continued to take the classes if he knew that there was an outstanding overpayment that he was responsible to repay.  

To the extent that the Veteran has asserted that the overpayment in question was a result of administrative error on the part of VA, the Board notes that sole administrative error connotes that the veteran neither had knowledge of, nor should have been aware of, the erroneous award.  Further, neither his actions nor his failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b) (9) & (10) (West 2002); 38 C.F.R. § 3.500(b) (2) (2014).  

The United States Court of Appeals for Veterans Claims (Court) has held that, when the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c) (1) (2014); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.  As the RO has not developed or adjudicated the question of whether the overpayment at issue in this appeal has been properly created and assessed against the Veteran, a remand for this purpose is therefore required in this case.  

Under the circumstances of this case, further assistance is required. Accordingly, the case is REMANDED to the RO for the following development and consideration: 

1.  Obtain and associate with the claims file the Veteran's service personnel file, including all documents showing his dates of service during the time periods in question.  

2.  Thereafter, the RO should review the evidentiary record and formally adjudicate the preliminary issue of whether the overpayment charged to the Veteran was properly created, to include a determination as to whether the overpayment of benefits was the result of sole VA error under 38 C.F.R. § 3.500(b)(2).  In this regard, attention is directed to the contentions by the Veteran.  If it is found, based upon the evidence of record, that the overpayment indebtedness was validly established, the RO should explain the legal basis for that conclusion and the evidence considered.  The Veteran should be notified of this decision and of his procedural and appellate rights.  

3.  If an overpayment still exists, the Veteran should be furnished another Financial Status Report (VA Form 20-5655) and given an opportunity to provide current income and expense data, for review by the Committee on Waivers and Compromises.  

4.  Then the Committee should again consider the question of waiver of the recovery of the overpayment of disability compensation benefits, under the standards of equity and good conscience.  Consideration should be given to each and every element of this standard as set forth in 38 C.F.R. § 1.965(a) (2014).  The basis of the decision should be discussed, with reference to the pertinent facts, the applicable laws and regulations.  

5.  If the determination remains adverse to the Veteran, both he and his representative should be furnished a supplemental statement of the case (SSOC) which accurately reflects the reasons for the decision.  The SSOC should also include the pertinent laws and regulations, to include 38 U.S.C.A. § 5302 (West 2002) and 38 C.F.R. § 1.965 (2014), and a discussion of each of the elements of equity and good conscience, if appropriate.  They should then be afforded a reasonable opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  By this REMAND the Board intimates no opinion, either legal or factual, as to the ultimate determination warranted in this case.  The purposes of this REMAND are to further develop the record and to accord the Veteran due process of law.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




